Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  September 27, 2018                                                                Stephen J. Markman,
                                                                                               Chief Justice

  156850 & (42)                                                                           Brian K. Zahra
                                                                                  Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                         Kurtis T. Wilder
  DRAGO KOSTADINOVSKI and BLAGA                                                    Elizabeth T. Clement,
  KOSTADINOVSKI,                                                                                    Justices
           Plaintiffs-Appellees/
           Cross-Appellants,
  v                                                      SC: 156850
                                                         COA: 333034
                                                         Macomb CC: 2014-002247-NH
  STEVEN D. HARRINGTON, M.D., and
  ADVANCED CARDIOTHORACIC
  SURGEONS, PLLC,
             Defendants-Appellants/
             Cross-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 24, 2017
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellants are considered. We direct the Clerk to schedule oral argument on the
  applications. MCR 7.305(H)(1).

         The parties shall file supplemental briefs within 42 days of the date of this order
  addressing the issues raised in the primary appeal and the cross-appeal, including how,
  consistent with MCL 600.2912b, a plaintiff in a medical malpractice case may amend the
  complaint to include newly discovered claims against an existing defendant. In addition,
  the appellants shall electronically file an appendix conforming to MCR 7.312(D)(2). In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). Each party may file a response brief within 14 days of being served
  with the other party’s initial supplemental brief. Additionally, at this time, the
  appellees/cross-appellants shall electronically file an appendix, or in the alternative,
  stipulate to the use of the appendix filed by the appellants. The parties should not submit
  mere restatements of their application papers.
                                                                                                              2


       The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
and the Negligence Law Section of the State Bar of Michigan are invited to file briefs
amicus curiae. Other persons or groups interested in the determination of the issues
presented in this case may move the Court for permission to file briefs amicus curiae.

        VIVIANO, J., not participating due to a familial relationship with the presiding
circuit court judge in this case.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 27, 2018
       d0920
                                                                            Clerk